Citation Nr: 1343430	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and substance abuse induced mood disorder, with depressive symptoms.



REPRESENTATION

Appellant represented by:	David Owens, Agent



ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that he has posttraumatic stress disorder (PTSD) due to certain stressful events he experienced during his tour in the Republic of Vietnam.  The record reflects a diagnosis of substance induced mood disorder, with noted depressive symptoms.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, this claim is being assessed as a claim for service connection for an acquired psychiatric disorder, to include PTSD and substance induced mood disorder with depressive symptoms.

In January 2011, the Veteran submitted a statement suggesting that his current acquired psychiatric disorder was caused by certain experiences in service, to include being involved in a motor vehicle accident between a U.S. vehicle and a Vietnamese vehicle at which time several Vietnamese children were thrown from the vehicle and killed.  The Veteran reported that this accident occurred between July 7, 1971, and October 3, 1971.  He also reported that he became depressed afterward and that he got into a fight and was court marshalled and discharged.  The Veteran reported the motor vehicle accident incident again at the time of his May 2011 VA examination.  The Veteran also reported to the VA examiner that during service he received "several Article 15s and a court martial...for insubordination" while in the Republic of Vietnam.  He also reported that he received a mental health evaluation in service prior to his court martial.

The Board has reviewed the Veteran's available service records.  Service treatment records do not show treatment for mental health complaints during service.  Within the service treatment records folder there are a few pages of copied service personnel records, which include confirmation that the Veteran departed the Continental United States for the Republic of Vietnam in August 1970 and returned in October 1971.  However, the RO did not obtain the Veteran's service personnel records, which may include evidence of the in-service stressor, evidence of the Article 15s and court martial, as well as the report of any mental health evaluation prior to the court martial.  Further, there is no evidence in the record that the RO contacted the U.S. Army & Joint Services Records Research Center (JSRRC), or any other relevant agency, in an attempt to corroborate the Veteran's reported stressors.  A remand is necessary so that this requisite development can occur.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete service personnel records, to include record of all Article 15s, court martial, and any mental health evaluations conducted prior to court martial.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Regardless of whether additional records are obtained, the RO must direct the JSRRC, and any other relevant agency, to provide any information that might corroborate the Veteran's alleged stressors.  Specifically, the JSRRC must attempt to verify whether the Veteran was involved in a motor vehicle accident in Vietnam between July 7, 1971, and October 3, 1971, during which several Vietnamese children were killed after being thrown from their vehicle. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


